     Case 2:19-cv-07967-PSG-GJS Document 56 Filed 07/29/20 Page 1 of 2 Page ID #:701




 1     Robert A. Ring, Esq., Bar No. 97850
       Susan H. Green, Esq., Bar No. 101736
 2     Ring & Green APC
 3     3435 Overland Avenue
       Los Angeles, CA 90034
 4
       Telephone: (310) 226-2550
 5     Telephone: (310) 226-2459
 6     Email: rring@ringgreen.com

 7     Andrew Gerber (Admitted Pro Hac Vice)
 8     KUSHNIRSKY GERBER PLLC
       27 Union Square West, Suite 301
 9     New York, NY 10003
10     Telephone: (212) 882-1320
       Email: andrew@kgfirm.com
11
12     Attorneys for Plaintiff CAT COVEN LLC
13                                UNITED STATES DISTRICT COURT
14
15                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

16    CAT COVEN LLC, a New York limited            Case No. 2:19-cv-07967-PSG-GJS
17    liability company,
                                                   NOTICE OF SETTLEMENT
18                   Plaintiff,
19           vs.
20
21    SHEIN FASHION GROUP, INC., a
22    California corporation;
      ZOETOP BUSINESS CO., LTD., a Chinese
23    limited company; EC BEST SERVICE,
24    INC., a California corporation;
      and DOES 1-10,
25
                     Defendants.
26
27
28          Plaintiff Cat Coven LLC, by its undersigned attorneys, hereby files this Notice of

                                              1
                                    NOTICE OF SETTLEMENT
     Case 2:19-cv-07967-PSG-GJS Document 56 Filed 07/29/20 Page 2 of 2 Page ID #:702




 1    Settlement as to the entirety of this Action and as to all parties. The parties are
 2    finalizing a settlement agreement and expect that a dismissal with prejudice will be filed
 3
      within 30 days.
 4
 5
 6
       Dated: July 29, 2020                          RING & GREEN APC
 7
 8
                                                     By: /s/ Andrew Gerber
 9
10                                                   Robert A. Ring, Esq., Bar No. 97850
                                                     Susan H. Green, Esq., Bar No. 101736
11
                                                     Ring & Green APC
12                                                   3435 Overland Avenue
13                                                   Los Angeles, CA 90034
                                                     Telephone: (310) 226-2550
14                                                   Telephone: (310) 226-2459
15                                                   Email: rring@ringgreen.com
16
                                                     Andrew Gerber (Admitted Pro Hac Vice)
17                                                   KUSHNIRSKY GERBER PLLC
18                                                   27 Union Square West, Suite 301
                                                     New York, NY 10003
19                                                   Telephone: (212) 882-1320
20                                                   Email: andrew@kgfirm.com
21
22
23
24
25
26
27
28


                                             2
                                   NOTICE OF SETTLEMENT
